Citation Nr: 0514425	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  04-11 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for low back condition, 
secondary to service connected left ankle disability.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from April 1957 to August 
1960.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire in March 2003, which denied the claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Following the certification of the veteran's appeal to the 
Board in April 2004, the veteran submitted additional 
pertinent treatment records to the RO in support of the 
currently appealed claim.  These records have since been 
forwarded to the Board.  Review of these records reveal they 
are potentially relevant to the instant appeal. Since the 
veteran has not submitted a waiver of RO consideration of 
those records, this claim must be remanded so that these 
records can be reviewed by the RO in the first instance.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

The Board further notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) and implementing regulations essentially 
provide that the VA will assist a claimant in obtaining 
evidence necessary to substantiate his claim.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002);  
see also 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  Additionally, pursuant to the VCAA, the VA has a 
duty to notify the veteran and his representative, if any, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board finds that, notwithstanding correspondence in 
February 2003 purporting to notify the veteran of the various 
provisions of the VCAA, that correspondence addresses the 
evidence needed to substantiate a claim for increase, but 
does
not address the requirements for establishing a claim for 
service connection.  Accordingly, on remand, the veteran and 
his representative must be provided with such notice.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must assure compliance with the 
requirements of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) and its implementing regulations, with 
respect to the claim for secondary service 
connection for a low back condition.  See 38 
C.F.R. § 3.159.  

2.  The RO should obtain the veteran's current 
treatment records from the VA Medical Center 
in Manchester, New Hampshire, since March 
2005.  

3.  Thereafter, the RO should ensure that no 
other notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

4.  After completing any additional 
development deemed necessary, the RO should 
re-adjudicate the veteran's claim of 
entitlement for service connection for a low 
back condition, secondary to service connected 
left ankle disability, in light 
of all relevant evidence and pertinent legal 
authority.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



